DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. Applicant argues, on page .12, after referring to Kim [0181], that Kim disclose a default paging cycle in SIB2 and the indication that override of the default cycle is supported in SIBx and concludes that the two elements are included in two different SIBs, not the same SIB. The examiner respectfully disagrees. Kim [0111] and [0182] disclose that the second element (second DRX-related first information) may be included in atypical SIB which indicates that the second element. Since SIB2 is a typical SIB and KIM [0181] discloses SIB2 including the first element (first DRX-related first information (the typical DRX value), KIM disclose the possibility of including the two elements in SIB2. Including the two elements in one SIB or two different SIBs is merely an obvious design choice. Therefore, the argued claim limitation is obvious in view of Kim as a whole.
Applicant argues, on page 13, after citing Kim [0118], that the second DRX-related third information is transmitted to the UE using a response message, not via a paging message. The examiner respectfully disagrees. the broadest reasonable interpretation of a “paging message” includes any message comprising information related to paging such as the timing or duration assigned for paging. The response 
Applicant argues again, on page14, that Kim teaches the default paging cycle in SIB2 and the indication that override of the default cycle is supported in SIBx, concluding that that the two elements are included in two different SIBs, not the same SIB. The examiner respectfully disagrees. As explained above regarding claims 1 and 13, Kim [0111] and [0182] disclose that the second element (second DRX-related first information) may be included in atypical SIB which indicates that the second element. Since SIB2 is a typical SIB and KIM [0181] discloses SIB2 including the first element (first DRX-related first information (the typical DRX value), KIM disclose the possibility of including the two elements in SIB2. Including the two elements in one SIB or two different SIBs is merely an obvious design choice. Therefore, the argued claim limitation is obvious in view of Kim as a whole.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-8, 10-16, 18-20, 22-25, 27-28, and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180234917 A1) in view of Bangolae et al. (US 20150215989 A1).

Regarding claim 1. A method of wireless communication (Kim [0011] A method of a terminal), comprising: 
transmitting, by a user equipment, a request for a discontinuous reception (DRX) cycle interval of a first duration (Kim [0011] A method of a terminal... transmitting, ... a request message including second information related to the second DRX to a mobility management entity, Kim [0101] the UE may transmit a desired DRX cycle to the MME through an ATTACH process. That is, the UE may include the first DRX-related second information (e.g., a UE specific DRX value) in the request message and transmit the request message to the MME 410);
receiving, by the user equipment, an indication that a DRX cycle interval having a second duration has been assigned to the user equipment by a core network component (Kim [0011] receiving a response message corresponding to the request message from the MME.., the combination of Kim et al. and Bangolae et al. teach the response message includes third information related to the second DRX); 
receiving, by the user equipment, a system information block (SIB) from a base station (Kim Fig. 4 S410 TRANSMIT SI (DEFAULT DRX VALUE), KIM [0099] The , the SIB comprising: 
a default paging cycle (Kim Fig. 4 s410, Kim [0099] the eNB 405 may provide the first DRX-related first information (e.g., a default DRX value) to the UE 400), Kim [0181] the SIB2 may include the first DRX-related first information (the typical default DRX value)); and 
an indication that override of the default paging cycle is supported (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported, Kim [0110] the SIBx may include the second DRX-related first information, Kim [0111] The second DRX-related first information may include information (an indicator) indicating whether the second DRX is supported);
entering, by the user equipment, an inactive state (Kim [0212] the UE that receives the response message may perform an RRC connection release process, Kim [0310] the UE being in an idle mode is related to the paging reception) in which a transceiver of the user equipment is in a low power state (Kim [0006] To reduce power consumption, the terminal may operate in a discontinuous reception (DRX) mode); and 
causing, while the user equipment is in the inactive state (Kim [0310] the UE being in an idle mode is related to the paging reception) and based on the indication that override of the default paging cycle is supported by the the MME notifies the UE whether the second DRX (eDRX) is supported), the transceiver to periodically enter a higher power state to monitor its paging channel at a periodicity (Kim [0014] an operation of the second DRX based on the third information, Kim [0213] the UE that releases the RRC connection may operate by applying the second DRX (eDRX).), Kim [0215] the UE may attempt to receive the paging message thereof at the paging reception timing indicated by the determined PHF and PF) based on the second duration (Kim [0140] the UE may determine the PHF by using the second DRX cycle (T'))
Kim et al. implicitly teach the override of the default paging cycle by disclosing changing the default paging cycle to the second DRX cycle without using the term “override”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that overriding the default paging cycle can be interpreted as changing the default paging cycle to the second DRX cycle based on a proposal from the UE. 
For example, Bangolae et al. teach
override the default DRX cycle based on a proposal from the UE (Bangolae [0076] the proposal of the UE 102 for the DRX cycle length may be allowed to override the default length if the UE 102 proposes that fewer paging occasions are desirable)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating Bangolae et al. to arrive at the invention.


Regarding claim 2, the combination of Kim et al. and Bangolae et al. teach the method of claim 1, wherein the request is a registration request message (Kim [0169] the request message (the ATTACH REQUEST or TAU REQUEST message) including the second DRX-related second information (the UE specific eDRX) is received from the UE comprising: 
the first duration as a requested DRX cycle interval (Kim [0169] including the second DRX-related second information (the UE specific eDRX), Kim [0112] the UE may provide the second DRX-related second information (e.g., a desired UE specific DRX value) to the MME 505. At this time, the second DRX-related second information may include the second DRX cycle information desired by the UE); and 
a default DRX override request (Kim [0101] If the UE desires a shorter DRX cycle than the received first DRX-related first information (the default DRX value), the UE may transmit a desired DRX cycle to the MME through an ATTACH process, Kim [0113] the UE may provide the second DRX-related second information (e.g., a desired UE specific DRX value) to the MME 505. At this time, the second DRX-related second information may include the second DRX cycle information desired by the UE).

Regarding claim 3, the combination of Kim et al. and Bangolae et al. teach the method of claim 1, wherein receiving the DRX cycle interval having the second duration comprises receiving a registration accept message (Kim [0118] the MME may transmit the second DRX-related third information to the UE by using a response message (an ATTACH ACCEPT or TAU ACCEPT message) comprising: 
the second duration (Kim [0171] include the second DRX-related third information (the allowed eDRX parameter) in the response message); and 
a default DRX override accept (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported).

Regarding claim 4, the combination of Kim et al. and Bangolae et al. teach the method of claim 3, wherein the first duration and the second duration are the same (Kim [0101] the first DRX-related second information (the UE specific DRX value) may include the first DRX cycle information desired by the UE).

Regarding claim 6, the combination of Kim et al. and Bangolae et al. teach the method  of claim 1, wherein transmitting the request for the DRX cycle interval of the first duration comprises transmitting the request for the DRX cycle interval of the first duration (Kim [0133] At this time, if the following two conditions are satisfied, the UE determines to apply the second DRX (eDRX)) in the UE may move and, after performing cell reselection, camp on a new serving cell).

Regarding claim 7, the combination of Kim et al. and Bangolae et al. teach the method of claim 1,
 wherein the SIB further comprises information indicative of a maximum DRX cycle duration supported by the base station (Kim [0176] the eNB broadcasts the second DRX (eDRX) configuration information (or the second DRX parameter) only when all the eNBs and MMEs forming one TA support eDRX, (Kim [0181] SIBx may include the second DRX-related first information), and 
wherein the method further comprises: 
determining which of the second duration and the maximum DRX cycle duration supported by the base station is shorter (Kim [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME); and 	setting the periodicity based on the second duration by selecting the shorter of the second duration and the maximum DRX cycle duration supported by the base station (Kim [0103] the UE may determine the first DRX cycle by selecting a smaller value between the first DRX-related second information (the UE specific DRX value)  , [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME).

Regarding claim 8, the combination of Kim et al. and Bangolae et al. teach the method of claim 7, 
wherein the information indicative of a maximum DRX cycle duration supported by the base station (Kim [0176] the eNBs and MMEs forming one TA support eDRX) comprises a maximum DRX cycle value provided via a maximum DRX cycle field (Kim [0181] SIBx may include the second DRX-related first information).

Regarding claim 10, the combination of Kim et al. and Bangolae et al. teach the method of claim 1, further comprising: 
receiving, by the user equipment, a second system information block (SIB) from a second base station (Kim 0133] the UE may move and, after performing cell reselection, camp on a new serving cell. The UE may acquire system information broadcasted by the serving cell), the second SIB comprising: 
the first DRX-related first information (the default DRX cycle)); and 
an indication that override of the default paging cycle is not supported (Kim [0143] If the serving cells of the TA x do not support the second DRX (eDRX)); and 
causing, while the user equipment is in the inactive state (Kim [0310] the UE being in an idle mode is related to the paging reception, Kim [0310] the UE being in an idle mode is related to the paging reception)    and based on the indication that override of the default paging cycle is not supported by the base station (Kim [0143] If the serving cells of the TA x do not support the second DRX (eDRX)), the transceiver to periodically enter a higher power state to monitor its paging channel at a periodicity based on the default paging cycle (Kim [0115] if the MME does not support the second DRX (eDRX), the UE desires to apply the first DRX according to the first DRX (the typical DRX) application procedure , Kim [0161] the eNB may operate according to the first DRX).

Regarding claim 11, the combination of Kim et al. and Bangolae et al. teach the method of claim 10,
 wherein the indication that override of the default paging cycle is not supported comprises one or more of: 
a default DRX override value of false; a maximum DRX cycle duration value of zero; omission of a default DRX override value from the second SIB; or If the eNB does not support the second DRX, the eNB may broadcast the SI including only the first DRX (typical DRX) configuration information).

Regarding claim 12, the combination of Kim et al. and Bangolae et al. teach the method of claim 1, 
wherein the indication that override of the default paging cycle is supported comprises one or more of: 
a default DRX override value of true; or a non-zero maximum DRX cycle duration value (Kim [0450] If the eNB supports the second DRX, the eNB may broadcast, to the UE, the SI including the second DRX-related first information).

Regarding claim 13, Kim et al. teach a wireless communication device (Kim UE in Fig. 19), comprising: 
a transceiver (Kim [0374] the RF processor 1910 may be referred to as a transmitting unit, a receiving unit, a transceiver, or a communication unit); 
memory (Kim Fig. 19 memory 1930), and 
a processor (Kim Fig. 19 CONTROLLER 1940) communicatively coupled to the transceiver and the memory (Obvious from Fig. 19), the processor configured to: 
A method of a terminal... transmitting, ... a request message including second information related to the second DRX to a mobility management entity, Kim [0101] the UE may transmit a desired DRX cycle to the MME through an ATTACH process. That is, the UE may include the first DRX-related second information (e.g., a UE specific DRX value) in the request message and transmit the request message to the MME 410);
receive an indication that a DRX cycle interval having a second duration has been assigned to the wireless communication device by a core network component (Kim [0011] receiving a response message corresponding to the request message from the MME.., the combination of Kim et al. and Bangolae et al. teach the response message includes third information related to the second DRX); 
receive a system information block (SIB) from a base station (Kim Fig. 4 S410 TRANSMIT SI (DEFAULT DRX VALUE), KIM [0099] The eNB 405 may transmit system information to the UE at step S410. Specifically, using the SIB2 which is one of system information broadcasted to the UE), the SIB comprising: 
a default paging cycle (Kim Fig. 4 s410, Kim [0099] the eNB 405 may provide the first DRX-related first information (e.g., a default DRX value) to the UE 400), Kim [0181] the SIB2 may and 
an indication that override of the default paging cycle is supported (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported, Kim [0110] the SIBx may include the second DRX-related first information, Kim [0111] The second DRX-related first information may include information (an indicator) indicating whether the second DRX is supported); 
enter an inactive state (Kim [0212] the UE that receives the response message may perform an RRC connection release process, Kim [0310] the UE being in an idle mode is related to the paging reception) in which a transceiver of the user equipment is in a low power state (Kim [0006] To reduce power consumption, the terminal may operate in a discontinuous reception (DRX) mode); and
cause, while the wireless communication device is in the inactive state (Kim [0310] the UE being in an idle mode is related to the paging reception) and based on the indication that override of the default paging cycle is supported by the base station (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported), the transceiver to periodically enter a higher power state to monitor its paging channel at a periodicity (Kim [0014] an operation of the second DRX based on the third information, Kim [0213] the UE that releases the RRC connection may operate by , Kim [0215] the UE may attempt to receive the paging message thereof at the paging reception timing indicated by the determined PHF and PF) based on the second duration (Kim [0140] the UE may determine the PHF by using the second DRX cycle (T'))
Kim et al. implicitly teach the override of the default paging cycle by disclosing changing the default paging cycle to the second DRX cycle without using the term “override”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that overriding the default paging cycle can be interpreted as changing the default paging cycle to the second DRX cycle based on a proposal from the UE. 
For example, Bangolae et al. teach
override the default DRX cycle based on a proposal from the UE (Bangolae [0076] the proposal of the UE 102 for the DRX cycle length may be allowed to override the default length if the UE 102 proposes that fewer paging occasions are desirable)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating Bangolae et al. to arrive at the invention.
The motivation of doing so would have conserved the battery of the UE by waking up at fewer occasions.

Regarding claim 14, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 13, wherein the request is a registration request message (Kim [0169] the request message (the ATTACH REQUEST or TAU REQUEST message) including the second DRX-related second information (the UE specific eDRX) is received from the UE comprising: 
the first duration as a requested DRX cycle interval (Kim [0169] including the second DRX-related second information (the UE specific eDRX), Kim [0112] the UE may provide the second DRX-related second information (e.g., a desired UE specific DRX value) to the MME 505. At this time, the second DRX-related second information may include the second DRX cycle information desired by the UE)]); and)
a default DRX override request (Kim [0101] If the UE desires a shorter DRX cycle than the received first DRX-related first information (the default DRX value), the UE may transmit a desired DRX cycle to the MME through an ATTACH process, Kim [0113] the UE may provide the second DRX-related second information (e.g., a desired UE specific DRX value) to the MME 505. At this time, the second DRX-related second information may include the second DRX cycle information desired by the UE).

Regarding claim 15, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 13, wherein the processor is further configured to: 
receive a registration accept message (Kim [0118] the MME may transmit the second DRX-related third information to the UE by using a response message (an ATTACH ACCEPT or TAU ACCEPT message) comprising: 
the second duration Kim [0171] include the second DRX-related third information (the allowed eDRX parameter) in the response message); and 
a default DRX override accept (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported).

Regarding claim 16, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 15, wherein the first duration and the second duration are the same (Kim [0101] the first DRX-related second information (the UE specific DRX value) may include the first DRX cycle information desired by the UE).

Regarding claim 18, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 13, wherein the processor is further configured to:
At this time, if the following two conditions are satisfied, the UE determines to apply the second DRX (eDRX)) in response to entering a new registration area (Kim [0133] the UE may move and, after performing cell reselection, camp on a new serving cell).

Regarding claim 19, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 13, 
wherein the SIB further comprises information indicative of a maximum DRX cycle duration supported by the base station (Kim [0176] the eNB broadcasts the second DRX (eDRX) configuration information (or the second DRX parameter) only when all the eNBs and MMEs forming one TA support eDRX, (Kim [0181] SIBx may include the second DRX-related first information), and 
wherein the processor is further configured to: 
determine which of the second duration and the maximum DRX cycle duration supported by the base station is (Kim [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME); and
set the periodicity based on the second duration by selecting the shorter of the second duration and the maximum DRX cycle duration supported by the the UE may determine the first DRX cycle by selecting a smaller value between the first DRX-related second information (the UE specific DRX value) transmitted to the MME and the first DRX-related first information (the default DRX value) received from the eNB , [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME).

Regarding claim 20, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 19, 
wherein the information indicative of a maximum DRX cycle duration supported by the base station (Kim [0176] the eNBs and MMEs forming one TA support eDRX) comprises a maximum DRX cycle value provided via a maximum DRX cycle field (Kim [0181] SIBx may include the second DRX-related first information).

Regarding claim 22, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 13, wherein the processor is further configured to: 
receive a second system information block (SIB) from a second base station (Kim 0133] the UE may move and, after performing cell reselection, , the second SIB comprising: 
a default paging cycle (Kim [0133] the first DRX-related first information (the default DRX cycle)); and 
an indication that override of the default paging cycle is not supported (Kim [0143] If the serving cells of the TA x do not support the second DRX (eDRX)); and 
 cause, while the wireless communication device is in the inactive state (Kim [0310] the UE being in an idle mode is related to the paging reception, Kim [0310] the UE being in an idle mode is related to the paging reception) and based on the indication that override of the default paging cycle is not supported by the base station (Kim [0143] If the serving cells of the TA x do not support the second DRX (eDRX)), the transceiver to periodically enter a higher power state to monitor its paging channel at a periodicity based on the default paging cycle (Kim [0115] if the MME does not support the second DRX (eDRX), the UE desires to apply the first DRX according to the first DRX (the typical DRX) application procedure , Kim [0161]the eNB may operate according to the first DRX).

Regarding claim 23, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 22, wherein the indication that override of the default paging cycle is not supported comprises one or more of: 
a default DRX override value of false; a maximum DRX cycle duration value of zero; omission of a default DRX override value from the second SIB; or omission of a maximum DRX cycle duration value from the second SIB (Kim [0451] If the eNB does not support the second DRX, the eNB may broadcast the SI including only the first DRX (typical DRX) configuration information).

Regarding claim 24, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 13, 
wherein the indication that override of the default paging cycle is supported comprises one or more of: 
a default DRX override value of true; or a non-zero maximum DRX cycle duration value (Kim [0450] If the eNB supports the second DRX, the eNB may broadcast, to the UE, the SI including the second DRX-related first information).

Regarding claim 25, Kim et al. teach a method of wireless communication, comprising: 
broadcasting, by a base station, a system information block (SIB) (Kim Fig. 4 S410 TRANSMIT SI (DEFAULT DRX VALUE), KIM [0099] The eNB 405 may , the SIB comprising:
 a default paging cycle (Kim Fig. 4 s410, Kim [0099] the eNB 405 may provide the first DRX-related first information (e.g., a default DRX value) to the UE 400), Kim [0181] the SIB2 may include the first DRX-related first information (the typical default DRX value)); and 
an indication that override of the default paging cycle is supported (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported, Kim [0110] the SIBx may include the second DRX-related first information, Kim [0111] The second DRX-related first information may include information (an indicator) indicating whether the second DRX is supported); 
receiving, from a core network component (Kim [00174] the MME), a paging message (Kim [00174] the MME may transmit the response message to the UE and transmit the paging message including the first DRX-related second information to the eNB) comprising: 
an indication that the DRX cycle interval having the second duration has been assigned to the user equipment (Kim [0174] the paging message including the first DRX-related second information); and 	
an indication that override of a default paging cycle of the base station is permitted (Kim [0118] If the MME supports the second DRX (eDRX), ; and 
paging, based on the indication that override of the default paging cycle is permitted, the user equipment periodically (Kim [0140] the UE may determine the PHF by using the second DRX cycle (T') ... the UE does not perform paging monitoring in the hyper frame (HF) which is not the PHF, and may perform the paging monitoring in the PF of the HF which is the PHF) at a periodicity (Kim [0014] an operation of the second DRX based on the third information, Kim [0213] the UE that releases the RRC connection may operate by applying the second DRX (eDRX).), Kim [0215] the UE may attempt to receive the paging message thereof at the paging reception timing indicated by the determined PHF and PF) based on the second duration (Kim [0140] the UE may determine the PHF by using the second DRX cycle (T'))
Kim et al. implicitly teach the override of the default paging cycle by disclosing changing the default paging cycle to the second DRX cycle without using the term “override”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that overriding the default paging cycle can be interpreted as changing the default paging cycle to the second DRX cycle based on a proposal from the UE. 
For example, Bangolae et al. teach
override the default DRX cycle based on a proposal from the UE (Bangolae [0076] the proposal of the UE 102 for the DRX cycle length may be 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating Bangolae et al. to arrive at the invention.
The motivation of doing so would have conserved the battery of the UE by waking up at fewer occasions.

Regarding claim 27, the combination of Kim et al. and Bangolae et al. teach the method of claim 25, 
wherein the SIB further comprises information indicative of a maximum DRX cycle duration supported by the base station (Kim [0176] the eNB broadcasts the second DRX (eDRX) configuration information (or the second DRX parameter) only when all the eNBs and MMEs forming one TA support eDRX, (Kim [0181] SIBx may include the second DRX-related first information), and 
wherein the method further comprises: 
determining which of the second duration and the maximum DRX cycle duration supported by the base station is shorter (Kim [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME; and 
the UE may determine the first DRX cycle by selecting a smaller value between the first DRX-related second information (the UE specific DRX value) transmitted to the MME and the first DRX-related first information (the default DRX value) received from the eNB , [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME).

Regarding claim 28, the combination of Kim et al. and Bangolae et al. teach the method of claim 27, 
wherein the information indicative of a maximum DRX cycle duration supported by the base station (Kim [0176] the eNBs and MMEs forming one TA support eDRX) comprises a maximum DRX cycle value provided via a maximum DRX cycle field (Kim [0181] SIBx may include the second DRX-related first information).

Regarding claim 30, Kim et al. teach a scheduling entity (Kim [0395] the eNB), comprising: 
the RF processor 2010 may be referred to as a transmitting unit, a receiving unit, a transceiver, a communication unit, or a wireless communication unit); 
a network interface (Kim [0395] The backhaul communication unit 2030 may provide an interface for performing communication with other node in the network); 
memory (Kim [0395] the storage 2040); and 
a processor (Kim [0395] The controller 2050 may control overall operations of the main eNB) communicatively coupled to the transceiver and the memory (Kim Fig. 20), the processor configured to: 
broadcast, using the transceiver, a system information block (SIB) (SIB) (Kim Fig. 4 S410 TRANSMIT SI (DEFAULT DRX VALUE), KIM [0099] The eNB 405 may transmit system information to the UE at step S410. Specifically, using the SIB2 which is one of system information broadcasted to the UE), the SIB comprising: 
a default paging cycle (Kim Fig. 4 s410, Kim [0099] the eNB 405 may provide the first DRX-related first information (e.g., a default DRX value) to the UE 400), Kim [0181] the SIB2 may include the first DRX-related first information (the typical default DRX value)); and 
an indication that override of the default paging cycle is supported (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported, Kim [0110] the SIBx may include the Kim [0111] The second DRX-related first information may include information (an indicator) indicating whether the second DRX is supported);
receive, from a core network component (Kim [00174] the MME), using the network interface (Kim [0395] The backhaul communication unit 2030 may provide an interface for performing communication with other node in the network),  a paging message (Kim [00174] the MME may transmit the response message to the UE and transmit the paging message including the first DRX-related second information to the eNB) using the network interface, a paging message comprising:
an indication that the DRX cycle interval having the second duration has been assigned to the user equipment (Kim [0174] the paging message including the first DRX-related second information); and 
an indication that override of a default paging cycle of the base station is permitted (Kim [0118] If the MME supports the second DRX (eDRX), the MME may transmit the second DRX-related third information to the UE); and 
page, using the transceiver and based on the indication that override of the default paging cycle is permitted, the user equipment periodically (Kim [0140] the UE may determine the PHF by using the second DRX cycle ) at a periodicity (Kim [0014] an operation of the second DRX based on the third information, Kim [0213] the UE that releases the RRC connection may operate by applying the second DRX (eDRX).), Kim [0215] the UE may attempt to receive the paging message thereof at the paging reception timing indicated by the determined PHF and PF) based on the second duration (Kim [0140] the UE may determine the PHF by using the second DRX cycle (T')).
Kim et al. implicitly teach the override of the default paging cycle by disclosing changing the default paging cycle to the second DRX cycle without using the term “override”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that overriding the default paging cycle can be interpreted as changing the default paging cycle to the second DRX cycle based on a proposal from the UE. 
For example, Bangolae et al. teach
override the default DRX cycle based on a proposal from the UE (Bangolae [0076] the proposal of the UE 102 for the DRX cycle length may be allowed to override the default length if the UE 102 proposes that fewer paging occasions are desirable)

The motivation of doing so would have conserved the battery of the UE by waking up at fewer occasions.

Claims 5 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of Bangolae et al., and in further view of Zhu et al. (US 20200322393 A1).

Regarding claim 5, the combination of Kim et al. and Bangolae et al. teach the method of claim 1, wherein the core network component is a mobility management function node (MME) (Kim [0011] receiving a response message corresponding to the request message from the MME).
the combination of Kim et al. and Bangolae et al. does not teach
the network component is an access and mobility management function node (AMF).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that the MME is replaced by the access and mobility management function node (AMF) in 5G systems. For example, Zhu et al. teach
the network component is an access and mobility management function node (AMF) (Zhu [0061] for 5G, MME can be replaced by Access and Mobility Management Function, AMF).

The motivation of doing so would have applied the method for 5G system.

Regarding claim 17, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 13, wherein the core network component is a mobility management function node (MME) (Kim [0011] receiving a response message corresponding to the request message from the MME).
the combination of Kim et al. and Bangolae et al. does not teach
the network component is an access and mobility management function node (AMF).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that the MME is replaced by the access and mobility management function node (AMF) in 5G systems. For example, Zhu et al. teach
the network component is an access and mobility management function node (AMF) (Zhu [0061] for 5G, MME can be replaced by Access and Mobility Management Function, AMF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Kim et al. and Bangolae et al. by incorporating Zhu et al. to arrive at the invention.
The motivation of doing so would have applied the method for 5G system.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of Bangolae et al., and in further view of Ryu et al. (US 20210092707 A1).

Regarding claim 26, the combination of Kim et al. and Bangolae et al. teach the method of claim 25, but does not teach
wherein the paging message is an N2 message transmitted from an access and mobility management function node AMF to the base station.
In a similar endeavor, Ryu et al. teach
the paging message is an N2 message transmitted from an access and mobility management function node AMF to the base station (Ryu [0228] the AMF may send a N2 paging message to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Kim et al. and Bangolae et al. by incorporating Ryu N2 paging message to arrive at the invention.
The motivation of doing so would have utilized the N2 interface between the AMF node and the base station for transmitting the paging message.
 
Allowable Subject Matter
Claims 9, 21, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, the combination of Kim et al. and Bangolae et al. teach the method of claim 7, but does not teach
 wherein the information indicative of a maximum DRX cycle duration supported by the base station comprises a system information modification period, and 
wherein the method further comprises: 
determining the maximum DRX cycle duration supported by the base station based on the system information modification period.

Regarding claim 21, the combination of Kim et al. and Bangolae et al. teach the wireless communication device of claim 19, but does not teach
wherein the information indicative of a maximum DRX cycle duration supported by the base station comprises a system information modification period, and 
wherein the processor is further configured to: 
determine the maximum DRX cycle duration supported by the base station based on the system information modification period.

Regarding claim 29, the combination of Kim et al. and Bangolae et al. teach the method of claim 27, but does not teach
wherein the information indicative of a maximum DRX cycle duration supported by the base station comprises a system information modification period.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAID M ELNOUBI/Examiner, Art Unit 2644